DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
Response to Amendment and Status of Claims
The applicant’s response filed 01/28/2022 has been entered. Claim 1 has been amended, and no additional claims have been added or cancelled. Claim 10-19 remain withdrawn in an election made without traverse in the reply filed on 08/13/2019. Accordingly, claims 1-2 and 4-19 are pending with claims 1-2 and 4-9 under examination.
The amendment to claim 1 obviates the previous 112(a) rejections, which are hereby withdrawn.
Declaration of Henry Clay Chenault under 37 CFR 1.132
While the declaration filed 01/28/2022 does not expressly state that it is a declaration under 1.132, it is being treated as such in view of MPEP 716. In the interest of clarity of the record, it is noted that paragraphs 1-21 of the 01/28/2022 declaration are identical or substantially identical to the 06/11/2021 declaration, and that only paragraphs 22-23 of the 01/28/2022 declaration differ from the 06/11/2021 declaration. As such, the majority of the following response to the declaration is the same. It is additionally noted that the title of the 01/28/2022 declaration is titled as “Second declaration of Clay Chenault”, but the 01/28/2022 declaration is the third declaration of the Co-Inventor Clay Chenault.
The declaration under 37 CFR 1.132 filed 01/28/2022 is insufficient to overcome the rejection of claims 1-2 and 4-9 based upon 35 U.S.C. § 103 as set forth in the last Office action because: the arguments are not found persuasive and are not commensurate in scope with the claims.
The declarant states that a corrosion test was performed under SAE J2635 in which a scribe is made through the clear acrylic polymer coating to the wheel substrate (para. 11-12 of declaration). The declarant also provides data in para. 15-20 of the declaration to demonstrate that the “Current Tech” trended worse than the applicant’s invention in terms of corrosion (under SAE J2635) and durability (under SAE J400).
The arguments are not commensurate in scope with the claims, which are completely silent regarding the claimed data/results in para. 11-24 of the declaration, and are notably silent regarding the claimed “polymeric coating[s]” being a “clear acrylic polymer” as recited in, for example, para. 11 of the declaration. The claims are silent regarding a “bright, shiny surface” nor provide any evidence of record to clearly define the terms, which are subjective. The arguments regarding the filiform corrosion are also not commensurate in scope with the claims, as there is no evidence of record to demonstrate that there is filiform corrosion. The claims are silent regarding, for example, the condition of the wheels after subjecting the wheels to the salt fog environment discussed in paragraph 13 of the declaration. The declaration in paragraph 11 appears to state that the only difference between the “Current Tech” and the applicant’s invention is that the “Current Tech” is treated with “pretreatment chemicals” after milling, without further identifying the “pretreatment chemicals” or further describing any differences between the “Current Tech” and the applicant’s invention. Furthermore, the claims only state that the wheel is an “alloy wheel”, which is broad so as to encompass all alloys; corrosion characteristics are highly specific to the type of alloy, such as for example, iron alloys, aluminum alloys, or magnesium alloys.
The graph in paragraph 16 of the declaration only states “Corrosion Size” without any units; thus it is unclear what the characteristics of the measurements are, and whether the inventive results vary in kind rather than in degree. In addition, the extrapolation of the “Current Tech” does not appear to be an accurate prediction of future corrosion rates, as the “Current Tech” corrosion appears to stop corroding at 672 hours.  

Specification
The amendment filed 12/17/2020 remains objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“A surface energy of the face, the recessed surfaces and the edge disposed between the face and the recessed surfaces is raised from a first surface energy to a second surface energy where the second surface energy is greater than the first surface energy when subject to the plasma jet 27.”
As discussed in the previous office action, the examiner acknowledges that original claim 3 recited “…the step of changing a surface energy of said face, said recessed surfaces and said edge disposed between said face and said recessed surfaces from a first surface energy to a second surface energy wherein said second surface energy is greater than said first surface energy” (note the absence of “when subject to the plasma jet 27”). However, original claim 3 was not discussed in the originally-filed specification so as to reasonably convey that the step of changing the surface energy is due to the use of a plasma jet. 
Further, with regard to the location of the applicant’s amendment, of including the limitation of original claim 3 in the same paragraph as the plasma jet, this appears to suggest that the step of changing the surface energy is due to the plasma jet. The feature of attributing the increase in surface energy to the use of the atmospheric plasma jet was not sufficiently described in the applicant’s originally-filed disclosure so as to convey to one skilled in the relevant art that the inventor(s) had possession of this feature at the time the application was filed.
Although original (and withdrawn) claim 15 states “The method set forth in claim 10, wherein said step of projecting the plasma jet toward said wheel onto said first paint coating prior to applying said second paint coating is further defined by increasing a surface energy of said paint coating”, this limitation differs from the language the specification (as amended in para. 0025) because the plasma jet is being projected towards a “first paint coating” in claim 15 rather than towards “a surface energy of the face, the recessed surfaces, and the edge disposed between the face and the recessed surfaces” as recited in para. 0025 of the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Straccia et al. (US 20120015209 A1; of record) in view of Gatton et al. (US 20050120557 A1; of record) and Fornsel et al. (US 6677550 B2; of record).
Regarding claim 1:
Straccia teaches a method of making a vehicle wheel having a coating [0002], the vehicle wheel having a chrome/aluminum alloy [0016].
Straccia teaches that the oxide coating may be formed via a plasma spray [0021]; although Straccia does not explicitly teach that a nozzle element is provided, it is known to one of ordinary skill in the art that spraying usually involves a nozzle, from which the spray material is ejected. Furthermore, when spraying the plasma spray to form an oxide layer on the wheel (meeting the claimed “alloy substrate”), it would necessarily involve projecting the plasma jet towards the surface of the wheel [Figures 1A and 1B], which contains at least one of a face, edge, and recessed surface, otherwise the oxide layer would not form on the wheel.
With regard to the new claim limitation of increasing a surface energy of said exposed alloy substrate, Staccia’s formation of an oxide layer with the plasma spray (as discussed in [0021]) meets the claimed increased surface energy limitation, in view of a metal oxide having a higher surface energy relative to a metal/alloy (see Claim Interpretation section above).
Straccia teaches that the method further includes forming a top polymer layer subsequent to the step of forming the oxide layer [0010]. The polymer layer 210 is applied to oxide layer 208 [0018][Fig. 2 below], wherein the oxide layer is a metal oxide [0018]. As Straccia discloses the use of multiple primers (meeting “polymeric coating”, as primers are coatings that are usually polymeric) that are chemically different from each other [0006] such that the ordinarily skilled artisan would find it obvious that Straccia discloses “a first second polymeric coating over said face”. 

    PNG
    media_image1.png
    321
    659
    media_image1.png
    Greyscale

Straccia is silent regarding the steps of applying a base polymer coating over the alloy (substrate), then machining the face of the wheel thereby removing said base polymer coating and exposing the alloy for providing a smooth surface, that the plasma spray (i.e. jet) is an “atmospheric plasma jet”, and is silent regarding the base polymer having an increased surface energy.

With regard to the claim limitation of applying a base polymer coating over the alloy substrate, Gatton teaches spraying a coating material such as a paint and/or clear coat onto the wheel face [0057], which meets the claimed “applying a base polymer coating” limitation (because paint and clear coat are polymers). Once the coating is cured, the portions of the wheel face that are to be chrome plated are smoothed by a final finished cut using a special tool 50 [0057]. The tool 50 is described in paragraph [0040] as a cutting tool, which meets the claimed “machining”, and that it “smooth[s] all possible inclinations of the wheel face 42”, which meets the claimed “smooth surface limitation”. Performing cutting/machining/finishing of a wheel surface which has a paint (i.e. polymer) coating on the wheel surface would necessarily remove the paint from the machined area, which meets the claimed “machining the face of the wheel, thereby removing said base polymer coating and exposing the alloy”.
As discussed in previous office actions, Gatton teaches using a wheel lathe for a first set of machining operations, which include turning, facing, and boring a wheel casting [0006], which results in smoothing and sealing the surface of the wheel [Abstract], and then applying protective coatings on the wheel afterwards [Abstract]. Gatton also teaches extending into the wheel rim to reach the surface of a recessed wheel disc with the cutting tool, and that cutting and smoothing preserves crisp edge surfaces [0062].
With regard to the claim limitation of “…with said recessed surfaces retaining said base polymer coating”, Gatton teaches that “the portions of the wheel surface adjacent to the windows formed between the wheel spokes may be coated while the remainder of the wheel face is chrome plated” [0054]. The portions of the wheel surface adjacent to the windows formed between the wheel spokes meets the claimed “recessed surfaces” and the coating (as discussed above) meets the claimed “base polymer coating”. To be clear, the “remainder” of the wheel face to be chrome plated refers to the portion which is machined (as discussed above).
Furthermore, with regard to the limitation of “after machining said face of said wheel…”, this limitation would be obvious over Straccia in view of Gatton, as Straccia teaches that an oxide layer helps provide additional polar groups on the metallic layer underneath, which improves adhesion there between [Straccia 0019]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a plasma treatment after the wheel face is machined, because machining the wheel face would expose a layer of metal can predictably receive improved adhesion abilities when an oxide layer is formed on it, such as via a plasma spray [Straccia 0021].
Gatton is silent regarding the plasma jet being an “atmospheric plasma jet” and the base polymer having an increased surface energy.

Fornsel teaches a plasma nozzle for treating surfaces, which advantageously permits the pretreatment of profiled parts with deep relief with only a very brief pretreatment; plasma jets further allow for surfaces of block-like workpieces of any thickness without any problems, and that for larger surfaces, several plasma nozzles offset from each other may be used [Col. 1, lines 24-45].
Fornsel teaches that a working gas such as air is supplied to the nozzle channel [Col. 2, lines 61-67], and that the plasma nozzle generates a jet of an “atmospheric plasma” for the treatment of surfaces [Claim 1], which meets the claimed “atmospheric plasma jet” limitation.
With regard to the claim limitation of increasing the surface energy of the exposed surface of the base polymer, Fornsel teaches that pretreatment of plastic surfaces is known in the art, so that the application of adhesives, for example, on a plastic surface becomes possible or is facilitated (col. 1, lines 12-23). Such a pretreatment is necessary, since, in the normal state, plastic surfaces cannot be wetted with liquids and therefore do not accept, for example, the adhesive (col. 1, lines 12-23). The surface structure of the plastic is changed by the treatment, so that the surface can be wetted by liquids with a relatively high surface tension (col. 1, lines 12-23). The surface tension of the liquids with which the surface can still be wetted, represents a measure of the quality of the pretreatment (col. 1, lines 12-23).
In the instant case, the base paint/polymer layer (such as, for example, polymer layers 204 and/or 210 of Straccia) is analogous to the “plastic surface” discussed by Fornsel, because plastics are polymers. One of ordinary skill in the art would find it obvious to apply the atmospheric plasma of Fornsel on polymer layers 204 and/or 210 of Straccia, as doing so would allow for improved adhesion of subsequently applied layers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Straccia with those of Gatton and Fornsel. Doing so would allow for having a smooth surface suitable for receiving further layered coatings, and which also provides a cosmetically pleasing surface appearance, while allowing for very brief surface pretreatment times and improved layer adhesion for the large wheel workpiece of Straccia in view of Gatton using the known atmospheric plasma jet nozzle and method of Fornsel.
Regarding claim 4:
Although Straccia does not explicitly teach infusing the plasma jet with a reactant, Straccia discusses that the oxide layer 208 [0035] is formed as a result of plasma spraying [0021]. Straccia teaches that the transition metals such as nickel, iron, cobalt, copper, and zinc may form an oxide to form oxide layer 208, and that these metals are capable of forming oxides, and using siloxane (the reactant) coupling agents to help form bonds between the metal oxide and the polymer [0035]. Thus, Straccia establishes the idea of using a reactant such as siloxane on wheel coatings, as doing so allows for better adhesion between the metal oxide layer and the adjacent polymeric coating.
Regarding claim 5:
Although Straccia does not explicitly teach infusing the plasma jet with a reactant, Straccia discusses that the oxide layer 208 [0035] is formed as a result of plasma spraying [0021]. Straccia teaches that the transition metals such as nickel, iron, cobalt, copper, and zinc may form an oxide to form oxide layer 208, and that these metals are capable of forming oxides, and using siloxane (the reactant) coupling agents to help form bonds between the metal oxide and the polymer [0035]. Thus, Straccia establishes the idea of using a reactant such as siloxane on wheel coatings, as doing so allows for better adhesion between the metal oxide layer and the adjacent polymeric coating.
Regarding claim 8:
Straccia teaches that after coating the surface with a first polymer primer layer 204 [0027], the layer 204 is treated with a gas plasma [0028], because doing so activates the surface for a subsequent metallic layer application [0030].	Although Straccia does not teach applying the plasma treatment to the polymer layer which is on top of the metal oxide layer, but rather applying plasma treatment to the polymer layer adjacent to the metal layer, it still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same concept of applying a plasma treatment to a polymer layer, to improve adhesion of additional layers in contact with the polymer layer.
Straccia teaches that article 200 may further include two or more outer polymer layers generally shown at 210 [0018], [Fig. 2].
Regarding claim 9:
Straccia and Fornsel do not teach machining the face of the wheel to provide a smooth surface after applying the first polymeric coating. 
Gatton teaches that a typical finishing process involves polishing the wheel surface to smooth the grooves and provide a lustrous appearance to the surface of the wheel, and that polishing is usually followed by application of a clear (polymer-based) coating to protect the polished wheel surface [0009]. Although Gatton teaches this polishing (machining) step occurs on the metal rather than on the polymeric coating, the method of creating a smooth surface by machining for application of a subsequent top polymer cleat coat to produce a more aesthetically pleasing appearance is already known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Straccia with those of Gatton and Fornsel. Doing would allow for creating an aesthetically pleasing, well-protected, and smooth wheel surface.

Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Straccia et al. (US 20120015209 A1; of record) in view of Gatton et al. (US 20050120557 A1; of record) and Fornsel et al. (US 6677550 B2; of record), as applied to claim 1 above, and further in view of Wei et al. (US 5569496 A; of record).
Regarding claim 2:
Straccia in view of Gatton and Fornsel teach the limitations as applied to claim 1 above, but are silent regarding the step of projecting the plasma jet being defined by rotating the wheel relative to the jet or articulating the nozzle element radially.
Wei teaches depositing a protective layer on a wheel using an arc plasma spray gun 90 (which has a nozzle as can be seen from Fig. 4) by traversing the plasma spray gun radially over the mounting surface 100 while the wheel 97 is rotated about its axis to deposit a uniform protective layer 101 [Col. 5, Lines 27-43].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Straccia in view of Gatton and Fornsel with those of Wei. Doing so would allow for uniformly creating an oxide layer on a wheel.
Regarding claim 6:
Straccia in view of Gatton and Fornsel teach the limitations as applied to claim 1 above, but are silent regarding providing a plurality of nozzles, each projecting a plasma jet.
Wei teaches depositing a protective layer on a wheel using an arc plasma spray gun 90 (which has a nozzle as can be seen from Fig. 4) by traversing the plasma spray gun radially over the mounting surface 100 while the wheel 97 is rotated about its axis to deposit a uniform protective layer 101 [Col. 5, Lines 27-43]. Wei teaches that plurality of thermal spray guns can be mounted upon a mechanism that would simultaneously deposit the layers 108 in all the wheel lug hole counterbores 105 [Col. 6, Lines 21-27]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Straccia in view of Gatton and Fornsel with those of Wei. Doing so would allow for uniformly creating an oxide layer on a wheel.
Regarding claim 7:
Straccia in view of Gatton and Fornsel teach the limitations as applied to claim 1 above, but are silent regarding the nozzle being mounted on an articulating arm.
Wei teaches that the thermal spray gun 90 can be mounted upon a robotic arm [Col. 6, Lines 21-27]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wei with those of Straccia in view of Gatton and Fornsel. Doing so would allow for uniformly applying the plasma uniformly according to the contours of the wheel, allowing for a consistent oxide layer formation.
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
With regard to the applicant’s arguments directed to Straccia (see pages 2-8 of arguments), it is noted that these arguments have been addressed in pages 12-13 of the Final Rejection mailed 08/17/2020 and on pages 20-21 of the Non-Final Rejection mailed 02/11/2021, and pages 16-17 of the Final Rejection mailed 07/28/2021. To restate the response to the arguments, although Straccia does teach using a PVD process to apply layers (204 206, 208, 210) in one embodiment, such as in [0021-0022], [0028], and [0045-0047], Straccia also teaches that these layers “may be applied by any suitable coating processes” [0021], such as “triboelectric discharge kinetic spraying and thermal spray technologies including high velocity combustion, low velocity combustion, plasma spray and twin wire arc spray” [0021]. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (see MPEP 2123 I. and II.). It is noted that plasma jet treatment is a type of thermal spraying process (see Dorier et al. US 20080057212 A1; of record).
The applicant’s arguments filed 06/17/2020, 12/17/2020, 06/11/2021, and 01/28/2022 appear to be centered upon the basis that the PVD process of Straccia is a required process/step. To be clear, as discussed above, and in the 08/17/2020 Final Rejection, the PVD process is one of many possible embodiments and is therefore not required to be performed. This is evidenced by paragraph [0021] of Straccia, which explicitly states “The primer polymer layer 204, the metallic layer 206, the oxide layer 208 and/or the outer polymer layer 210 may be applied by any suitable coating processes”. The PVD step in paragraphs [0022], [0028], and [0045-0047] of Straccia are one of many different possible application methods. Other application methods described in Straccia include cold gas spraying, triboelectric discharge kinetic spraying and thermal spray technologies, including high velocity combustion, low velocity combustion, plasma spray and twin wire arc spray, and electrolytic coating [0021]. Paragraph [0022] describes PVD and is in a separate paragraph from the “plasma spray” embodiment which is cited in paragraph [0021].
With regard to the applicant’s arguments directed to Gatton (see page 5 of arguments), the claimed invention (and disclosure as a whole) is silent regarding any evidence, data, or results to suggest unexpected and/or superior results. The data presented in the 06/11/2021 and 01/28/2022 declarations are not commensurate in scope with the claims (as discussed in the “Declaration” section above).
The applicant’s assertion that the combination of Straccia and Gatton (and Fornsel) simply do not disclose the claimed steps (see pages 4-7 of arguments), without presenting any evidence in the record to prove otherwise, is not found persuasive. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.
With regard to the arguments, data, and reference to the 06/11/2021 and 01/28/2022 declarations (see page 9 of arguments), the arguments are not found persuasive as they are not commensurate in scope with the claims. The claims and originally-filed disclosure are completely silent regarding SAE JS635 corrosion and SAE J400 stone chipping testing as discussed in the “Declaration” section above. Furthermore, it is noted that that including such limitations may potentially constitute new matter under if formally filed.
With regard to the applicant’s statement that patent grants for related applications in Europe and Japan have already issued (see page 10 of arguments), a determination of patentability is not made based on whether an application was granted in another foreign office.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735